Citation Nr: 1521366	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral leg fractures with associated bilateral knee osteoarthritis.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1988, with an unverified period of Reserve service from June 1988 to August 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2011, the Veteran testified at a travel board hearing before the undersigned acting Veterans Law Judge (VLJ).  A copy of the transcript is of record. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS folder includes the April 2015 Appellant's Post-Remand Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The Virtual VA folder does not contain any additional evidence.

In June 2012, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.

The issue of entitlement to service connection for of bilateral leg fractures with associated bilateral knee osteoarthritis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The competent, credible, and probative evidence of record does not demonstrate the Veteran currently has a diagnosis of sinusitis.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014). 

The Veteran was provided this required notice and information for establishing entitlement to service connection for this claimed disease in a September 2008 letter, prior to initially adjudicating this claim in the June 2009 rating decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify.  

VA also as mentioned has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file for consideration.  

As will be explained below, the Veteran has not been shown to have sinusitis at any time during the pendency of the appeal.  Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

Finally, as already alluded to, the Veteran also testified at a travel board hearing before the Board in September 2011.  The hearing was in compliance with proper procedure as the presiding acting VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate it.  Indeed, this is the reason the Board held the record open for the additional 60 days after the hearing, to give the Veteran opportunity to obtain and submit this supporting evidence, which she did submit additional STRs.  Neither she nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran and her representative have not made the RO or Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during and even after the hearing.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of the Claim 

The Veteran contends that service connection is warranted for her sinusitis.  At the September 2011 Board hearing, the Veteran admitted to not having any problems with her sinuses during service, but only developed sinusitis after service.  See the November 2011 Board hearing transcript.  She attributes her sinusitis to her military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131 (West 2014).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through his senses.  See Layno, 6 Vet. App. 465. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds the competent, credible, and probative evidence of record does not show the Veteran has a clinical diagnosis of sinusitis.  The private treatment records dated August 2008 fail to show a current diagnosis of sinusitis.  Furthermore, the Veteran testified at the September 2011 Board hearing that her allergies and sinusitis have worsened since moving to Texas, but did not indicate whether she had been diagnosed with the disability.  See the Board hearing transcript.  

Since the competent, credible, and probative evidence of record does not show a current diagnosis of sinusitis, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected). 

The Veteran was informed in September 2008 that she must have evidence of a current disability for her claimed disorder.  She has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the private treatment records already identified and obtained.  The Board has considered the Veteran's statements that she has sinusitis due to her military service.  This contention is not found to be credible because it is inconsistent with the private treatment records which do not show any complaints of, treatment for, or a current diagnosis of sinusitis.  There is no competent, probative or credible evidence of record that documents the presence of sinusitis. 

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed sinusitis, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent, probative or credible evidence of sinusitis, service connection cannot be granted.  For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for sinusitis, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55.  

ORDER

Service connection for sinusitis is denied.  


REMAND

In June 2012, the Board requested that all the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard be verified.  In August 2012, the National Personnel Records Center (NPRC) provided such information via microfiche.  Although the supplemental statement of the case (SSOC) reports the Veteran's Reserve service, there is no microfiche associated with the claims file.  There is also no indication as to whether the Reserve service is ACDUTRA and/or INACDUTRA.  As the remand directives were not adequately completed, the matter is again remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is also warranted to afford the Veteran a VA examination, which adequately addresses the relationship, if any, between the Veteran's bilateral leg fractures with associated bilateral knee osteoarthritis and her military service.  Review of the records reflects a current disability of arthritis in the knees and STRs provided by the Veteran show complaints of knee and leg problems.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, the personnel records that were provided via microfiche in August 2012.  After such records have been obtained, verify the specific dates when the Veteran was on active duty, ACDUTRA, and/or INACDUTRA.  If necessary, she should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  

2.  Schedule an appropriate VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's bilateral leg fractures with associated bilateral knee osteoarthritis.  All efforts made to schedule this examination should be documented and incorporated into the claims file.  The relevant documents in the claims file must be made available to the examiner for review of the pertinent history of this claimed disability, and the examination report should reflect this review has been accomplished.  

All appropriate testing should be performed and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran and consider it in making his/her determination on appropriate diagnoses and etiologies.  

Based upon a review of the record and clinical findings, it is specifically requested that the VA examiner respond to the following questions: 

What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral leg fractures with associated bilateral knee osteoarthritis, incepted during a qualifying period of active military service (whether on active duty, ACDUTRA or INACDUTRA) or is in any way related or attributable to her active military service?

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the VA compensation examiner concludes that an opinion cannot be offered without resorting to mere speculation, then he/she should indicate this but, more importantly, explain why an opinion would be speculative, such as by specifying whether there are several possible etiologies with none more prevalent than another, additional information or other procurable data is needed, or whatever the reason.  In other words, merely saying he/she cannot comment will not suffice.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


